 Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 1 of 12




September 06, 2019
     Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 2 of 12



ATTACHMENT A                             PARCELS TO BE SEARCHED

Ten Mail Parcels located at the U.S. Postal Inspection Service (USPIS) Houston Office at
4600 Aldine Bender Rd #400, Houston, TX 77315 and further described as follows:

Subject Parcel 1:                        Priority Mail Parcel 9470136897846012632547
               Addressee:                Gloria Garrido
                                         1211 San Drift PT
                                         San Diego, CA 92154-8479
              Sender:                    Jenny’s Fancy Collection
                                         1114 Maclesby LN.
                                         Channelview, TX 77530-2425
              Size/Dimensions:           Purple plastic mailer
                                         Approximately 9” x 6”
              Postmarked:                09/04/2019
              Postage Amount:            Easypost Flat Rate Envelope

Subject Parcel 2:                        Priority Mail Parcel 9470136897846012632257
               Addressee:                Renee Dubose
                                         1070 Bradshaw Estates Dr.
                                         Canton, GA 30115-6561
              Sender:                    Jenny’s Fancy Collection
                                         1114 Maclesby Ln.
                                         Channelview, TX 77530-2425
              Size/Dimensions:           Purple plastic mailer
                                         Approximately 9” x 6”
              Postmarked:                09/04/2019
              Postage Amount:            Easypost Flat Rate Envelope

Subject Parcel 3:                        Priority Mail Parcel 9470136897846012632356
               Addressee:                Steven Knapp
                                         21 Rolling Green Ln.
                                         Wrappingers Falls, NY 12590-6436
              Sender:                    Jenny’s Fancy Collection
                                         1114 Maclesby LN.
                                         Channelview, TX 77530-2425
              Size/Dimensions:           Purple plastic mailer
                                         Approximately 9” x 6”
              Postmarked:                09/04/2019
              Postage Amount:            Easypost Flat Rate Envelope
     Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 3 of 12



Subject Parcel 4:                   Priority Mail Parcel 9470136897846012631809
               Addressee:           Nix Tiana
                                    2318 NW 26th St.
                                    Oklahoma City, OK 73107-2512
              Sender:               Jenny’s Fancy Collection
                                    1114 Maclesby LN.
                                    Channelview, TX 77530-2425
              Size/Dimensions:      Purple plastic mailer
                                    Approximately 9” x 6”
              Postmarked:           09/04/2019
              Postage Amount:       Easypost Flat Rate Envelope

Subject Parcel 5:                   Priority Mail Parcel 9470136897846012632059
               Addressee:           Ron Shores Matress Firm
                                    804 E El Camino real
                                    Mountain View, CA 94040-2808
              Sender:               Jenny’s Fancy Collection
                                    1114 Maclesby LN.
                                    Channelview, TX 77530-2425
              Size/Dimensions:      Purple plastic mailer
                                    Approximately 9” x 6”
              Postmarked:           09/04/2019
              Postage Amount:       Easypost Flat Rate Envelope

Subject Parcel 6:                   Priority Mail Parcel 9470136897846012632431
               Addressee:           Reyes Erick
                                    8445 La Vela Ave
                                    Whittier, CA 90605-1140
              Sender:               Jenny’s Fancy Collection
                                    1114 Maclesby LN.
                                    Channelview, TX 77530-2425
              Size/Dimensions:      Purple plastic mailer
                                    Approximately 9” x 6”
              Postmarked:           09/04/2019
              Postage Amount:       Easypost Flat Rate Envelope

Subject Parcel 7:                   Priority Mail Parcel 9470103699300045853949
               Addressee:           Juliet Garruto
                                    122 Arrowhead Dir
                                    Jupiter FL 33458-7354
              Sender:               J&F Design
                                    794 Normandy St.
                                    Houston, TX 77015-3659
              Size/Dimensions:      gray plastic mailer
                                    Approximately 12” x 6”
              Postmarked:           09/04/2019
     Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 4 of 12



Subject Parcel 8:                   Priority Mail Parcel 9470103699300045853932
               Addressee:           Blaney Becky
                                    2422 Clear Ridge Dr.
                                    Kingwood TX 77339-4611
              Sender:               J&F Design
                                    794 Normandy St.
                                    Houston, TX 77015-3659
              Size/Dimensions:      gray plastic mailer
                                    Approximately 12” x 6”
              Postmarked:           09/04/2019
              Postage Amount:       $25.50

Subject Parcel 9:                   Priority Mail Parcel 9470103699300045853925
               Addressee:           Reath Denae
                                    16 Sunnyside Ct.
                                    Orinda, CA 94563-1115
              Sender:               J&F Design
                                    794 Normandy St.
                                    Houston, TX 77015-3659
              Size/Dimensions:      gray plastic mailer
                                    Approximately 12” x 6”
              Postmarked:           09/04/2019
              Postage Amount:       $25.50

Subject Parcel 10:                  Express Mail Parcel EJ019568840US
               Addressee:           Termeer Kelly
                                    4650 Old Princess Anne Rd.
                                    Virginia Beach, VA 23462
              Sender:               Amanda Castro
                                    555 Normandy St. Apt. 1401
                                    Houston, TX 77015
              Size/Dimensions:      Express Mail Flat Envelope
                                    Approximately 12.5” x 9.5”
              Postmarked:           09/04/2019
              Postage Amount:       $25.50
Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 5 of 12
Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 6 of 12
Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 7 of 12
Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 8 of 12
Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 9 of 12
Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 10 of 12
Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 11 of 12
Case 4:19-mj-01695 Document 1 Filed on 09/06/19 in TXSD Page 12 of 12




                                                     6th
